Citation Nr: 0605702	
Decision Date: 02/28/06    Archive Date: 03/01/06

DOCKET NO.  98-14 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a compensable rating for residuals of left 
inguinal hernia repair.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1944 to April 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which continued the veteran's 
noncompensable rating.  

In January 2003, the Board undertook additional development 
under 38 C.F.R. § 19.9(a)(2) (2002).  In May 2003, the United 
States Court of Appeals for the Federal Circuit invalidated 
38 C.F.R. § 19.9(a)(2), disallowing the Board to develop 
claims.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir., 2003).  Thus, in 
June 2003, the Board remanded the claim for a substantive 
review of the case by the RO.  The RO reviewed the claim and 
issued supplemental statements of the case to the appellant 
and his representative in August 2003, and June and November 
2004.  The case was thereafter returned to the Board for 
appellate review.


FINDINGS OF FACT

1.  The veteran's residuals of left inguinal hernia repair 
are manifested by pain upon lifting weight over 38 pounds.

2.  The veteran has not had recurrent hernias since his 
January 1997 herniorrhaphy surgery, nor has he required the 
use of a truss or belt.


CONCLUSION OF LAW

The criteria for a compensable rating for residuals of left 
inguinal hernia repair are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 
4.21, 4.114, Diagnostic Code 7338 (2005).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2005).  The United States 
Court of Appeals for Veterans' Claims (Court) has held that 
this notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II).  Regulations also dictate that VA 
has a duty to assist claimants, essentially providing that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
U.S.C.A. § 5103(A) (West 2002); 38 C.F.R. § 3.159(c) (2005).  

In the present case, the issue on appeal arises from an 
original claim for an increased rating.  In this context, the 
Board notes that a substantially complete application was 
received in July 1997 and adjudicated in December 1997, prior 
to the enactment of the VCAA.  However, during the course of 
the appeal, in July 2003, the AOJ provided notice to the 
veteran regarding the VA's duties to notify and to assist.  
Specifically, the AOJ notified the veteran of information and 
evidence necessary to substantiate the claim for an increased 
rating; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  While the veteran was not instructed to 
"submit any evidence in his possession that pertains to the 
claim," he was advised to notify VA of any information or 
evidence in support of his claim that he wished VA to 
retrieve for him.  In August 2003, and twice thereafter, the 
AOJ readjudicated the claim based on all the evidence, 
without taint from prior adjudications.  Therefore, the Board 
finds no prejudice in the fact that the initial AOJ denial 
pre-dated VCAA-compliant notice.  Accordingly, the Board 
finds that the content and timing of the July 2003 notice 
comport with the requirements of § 5103(a) and § 3.159(b).

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the veteran 
with respect to his claim for benefits.  All identified and 
relevant treatment records have been secured.  The veteran 
has been medically examined several times in conjunction with 
his claim.  

In the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran.

Disability Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  In view of the number of atypical 
instances, it is not expected, especially with the more fully 
described grades of disabilities, that all cases will show 
all the findings specified.  38 C.F.R. § 4.21.  When a 
question arises as to which of two ratings applies under a 
particular diagnostic code (DC), the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3. 

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the current 
level of disability is of primary concern in a claim for an 
increased rating; and the more recent evidence is generally 
the most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Service connection was established for relaxed left inguinal 
ring in April 1946 and assigned a noncompensable rating.  In 
December 1997, the RO recharacterized the disability as 
status post left inguinal hernia repair and continued the 
noncompensable rating under DC 7338.   

Under the rating criteria for disabilities of the digestive 
system, and in particular for inguinal hernias, a 10 percent 
evaluation is appropriate for a recurrent postoperative 
hernia that is readily reducible and well supported by a 
truss or belt.  A 30 percent evaluation is appropriate for a 
small recurrent postoperative hernia, or an unoperated 
irremediable hernia, that is not well supported by truss or 
is not readily reducible.  A 60 percent evaluation is 
appropriate for a large postoperative recurrent hernia that 
is considered inoperable, that is not well supported under 
ordinary conditions, and that is not readily reducible.  When 
there are bilateral inguinal hernias and both are 
compensable, the more severely disabling hernia is evaluated 
and 10 percent is added for the second hernia.  38 C.F.R. § 
4.114, DC 7338. 

The veteran has undergone VA examination seven times during 
the course of the appeal.  See examination reports dated in 
September 1997, February 1999, September 1999, May 2000, June 
2002, April 2003, and April 2004.  The results of each are 
similar.  The veteran underwent an inguinal hernia repair 
surgery in January 1997.  Since that time, he has experienced 
episodic pain in the groin that radiates to the scrotum after 
lifting heavy objects.  His private physician has confirmed 
this on several occasions, and most recently in July 2004 he 
indicated that the pain occurred upon lifting over 38 pounds.  

The examinations and the veteran's outpatient treatment 
records have confirmed that there have been no recurrent 
inguinal hernias noted at any time; thus, he has not been 
required to use belts or trusses to contain recurring 
inguinal hernias.  The Board observes that the veteran has 
not alleged such recurrence.  Neurological examination in 
April 2003 did, in fact, find neuralgia associated with this 
disability.  However, by rating decision in August 2003, 
service connection was established for inguinal neuropathy 
and assigned a separate rating, which is not on appeal here.

The Board finds that there is simply nothing in the record to 
suggest that the veteran's residuals of left inguinal hernia 
repair have manifested in such a way as to be compensable 
under the Schedule.  In fact, there has been no finding of 
true inguinal hernia protrusion; therefore, the 
noncompensable rating is appropriate. 

The Board has considered also whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  38 C.F.R. § 3.321(b)(1) applies when the rating 
schedule is inadequate to compensate for the average 
impairment of earning capacity for a particular disability.  
There is no competent evidence that the disability at issue 
causes marked interference with employment, requires frequent 
hospitalizations, or otherwise produces impairment 
unrecognized by the Schedule.


ORDER

Entitlement to a compensable rating for residuals of left 
inguinal hernia repair is denied.


____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


